Case: 17-10588      Document: 00514761185         Page: 1    Date Filed: 12/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 17-10588                    United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 14, 2018
UNITED STATES OF AMERICA,
                                                                        Lyle W. Cayce
              Plaintiff - Appellee                                           Clerk


v.

SHABBAR RAFIQ,

              Defendant - Appellant




                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:16-CR-243


Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Shabbar Rafiq appeals the forfeiture of his property following his
conviction and sentence for conspiracy to distribute a controlled substance and
a controlled substance analogue. Rafiq asserts that he was denied his Sixth
Amendment right to counsel in connection with the criminal forfeiture under
21 U.S.C. § 853(a) and that prejudice should be presumed.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10588    Document: 00514761185    Page: 2   Date Filed: 12/14/2018



                                No. 17-10588
      “A constructive denial of counsel occurs . . . in only a very narrow
spectrum of cases where the circumstances leading to counsel’s ineffectiveness
are so egregious that the defendant was in effect denied any meaningful
assistance at all.” Childress v. Johnson, 103 F.3d 1221, 1229 (5th Cir. 1997)
(quoting Craker v. McCotter, 805 F.2d 538, 542 (5th Cir. 1986)); United States
v. Cronic, 466 U.S. 648, 659-61 & nn. 25, 28 (1984). When the constructive
denial of counsel occurs, prejudice is presumed. Cronic, 466 U.S. at 659.
      The record reflects that counsel’s conduct in the district court
proceedings did not constitute a complete abandonment. See Bell v. Cone, 535
U.S. 685, 695 (2002). Specifically, at the very least, counsel objected to the
presentence report’s findings regarding forfeiture on the basis that Rafiq did
not own the property at issue and later withdrew the objection, indicating that
Rafiq and counsel, at some point, discussed the forfeiture of Rafiq’s property
and whether he had a valid challenge to the forfeiture. As such, the Cronic
standard does not apply, and Rafiq has not otherwise argued that he suffered
prejudice because of any denial of counsel.
      The judgment of the district court is AFFIRMED.




                                       2